Citation Nr: 9935630	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  94-01 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for an innocently 
acquired psychiatric disorder.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from June 1961 to April 
1962.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1991 rating decision of the RO.  

In April 1994, the veteran testified at a hearing before this 
Member of the Board in Washington, DC.  

In January 1996, the Board remanded the case for additional 
development.  

In a May 1997 decision, the Board determined that the veteran 
had not submitted new and material evidence to reopen the 
claim of service connection for an acquired psychiatric 
disorder.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter the 
"Court").  

In a December 1998 Order, the Court vacated the Board's May 
1997 decision and remanded the case for additional 
proceedings.  



FINDINGS OF FACT

1.  In January 1981, the RO denied service connection for a 
psychiatric disorder.  

2.  The veteran received notice of the January 1981 decision 
as well as his appellate rights; however, he failed to file a 
Notice of Disagreement.  

3.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
has been associated with the claims folder since the January 
1981 rating decision.  



CONCLUSION OF LAW

New and material evidence has been submitted for the purposes 
of reopening the veteran's claim of service connection for an 
innocently acquired psychiatric disorder.  38 U.S.C.A. 
§§ 5107, 5108, 7104, 7105 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.156(a) (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a Notice of Disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance.  38 U.S.C.A. § 7105(a), (b).  If a 
Notice of Disagreement is filed within the one-year period, 
the RO shall issue a Statement of the Case.  38 U.S.C.A. 
§ 7105(d).  The veteran is provided a period of 60 days (or 
the remainder of the one-year period from the date of mailing 
of the notice of the determination being appealed) to file 
the formal appeal.  38 U.S.C.A. § 7105(d); 38 C.F.R. 
§ 20.302(b).  In the absence of a perfected appeal, the RO's 
decision becomes final, and the claim will not thereafter be 
reopened or allowed, except as otherwise provided.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  New and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

The Court summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issue at 
hand.  However, there is no longer a requirement that, in 
order to reopen a claim, the new evidence, when viewed in the 
context of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

In January 1981, the RO denied service connection for a 
psychiatric disorder.  The veteran received notice of the 
decision as well as his appellate rights; however, he failed 
to file a Notice of Disagreement.  As the veteran did not 
file a Notice of Disagreement within one year of the February 
1981 notice of the January 1981 rating decision, the decision 
became final.  

At the time of the January 1981 rating decision, the evidence 
consisted of the veteran's service medical records and his 
September 1980 application for VA compensation.  The service 
medical records show that, in March 1962, the veteran was 
referred for a mental hygiene consultation because of 
enuresis.  He gave a history of being enuretic all his life, 
although he reportedly had had some relief from his symptoms 
during basic training.  It was noted that he did not view the 
enuresis as a problem and was not overly concerned with the 
situation.  His medical record indicated that he had reported 
to sick call on numerous occasions because of this problem.  

A psychiatric examination revealed no indication of organic 
disease, and the veteran denied hallucinations and delusions.  
His affect was full and appropriate.  The diagnosis was that 
of immaturity with symptomatic habit reactions.  The examiner 
commented that there were no disqualifying mental or physical 
defects sufficient to warrant discharge.  The veteran was 
deemed to be mentally responsible to distinguish right from 
wrong, and there was no psychiatric contra-indication to any 
administrative action deemed appropriate.  His condition was 
not amenable to hospitalization or treatment, and it was 
recommended that he be separated from service.  

The evidence submitted subsequent to the January 1981 rating 
decision includes private and VA medical evidence and 
statements and testimony of the veteran.  

In July 1989, the veteran was seen by a private physician 
because of anxiety due to stress at his place of employment.  
VA outpatient treatment records, dated in August and October 
1989, show that the veteran was fired from his job.  The 
diagnosis was that of adjustment disorder with anxiety.  A 
psychiatric examination, performed in November 1989 for the 
Disability Determination Service, diagnosed the veteran as 
having a generalized anxiety disorder, a mixed personality 
disorder with narcissistic and histrionic features and 
epilepsy.  The examination was performed after the veteran's 
employer had tried to fire him.  

VA outpatient treatment records, dated in October 1990, show 
that the veteran continued to feel anxious about problems in 
getting Social Security benefits.  He was reportedly in 
treatment in an alcohol program.  Following an interview at 
the Mental Health Clinic in June 1991, it was reported that 
the veteran had psychiatric and neurological symptoms.  

In October 1992, the veteran was afforded a psychiatric 
examination by a private psychiatrist, Dr. Steinau, M.D.  The 
diagnosis was that of mixed organic mood disorder, organic 
personality disorder and a history of epilepsy.  

At his April 1994 Board hearing, the veteran testified that, 
during service, some of the sergeants did not like his 
appearance and started to give him a hard time.  Reportedly, 
on one occasion, two of his fellow soldiers threatened him 
with a knife.  He indicated that, because of the stress, he 
had started to drink and that, after service, he had tried to 
forget about his problems and first sought psychiatric 
treatment in 1989.  He indicated that no physician had ever 
stated that he had post-traumatic stress disorder.  

The veteran was hospitalized at a VA facility in March 1996 
for a psychiatric evaluation.  He was referred due to a 
charge of criminal trespass.  After evaluation, the diagnosis 
was that he was psychotic, and his history was reported to be 
compatible with undifferentiated schizophrenia.  Diagnoses of 
tetrahydrocannabinol abuse and rule out ethanol abuse were 
also reported on Axis I.  

In June 1996, the veteran was afforded a VA psychiatric 
examination, and the examiner reported that the records were 
reviewed prior to the examination.  The veteran stated that 
he was not taking any psychiatric medication nor receiving 
any psychiatric care.  He had a history of multiple arrests 
for driving while intoxicated, and his license was revoked in 
1988.  He admitted to marijuana use since the 1970's.  
Following the examination, the diagnoses on Axis I were those 
of alcohol abuse and cannabis abuse.  The examiner also 
indicated on Axis II that the evidence suggested an 
underlying personality disorder.  

The Board finds that this evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  The evidence is certainly new, as it was not of 
record at the time of the January 1981 rating decision.  At 
the time of the January 1981 rating decision, there was 
absolutely no medical evidence of a post-service psychiatric 
disability.  Now, although the diagnoses vary among the 
medical evidence, there is evidence that the veteran suffers 
from an acquired psychiatric disability-for example, general 
anxiety disorder.  Thus, the Board finds that new and 
material evidence has been submitted to reopen the claim of 
service connection for an innocently acquired psychiatric 
disorder.  



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for an innocently acquired 
psychiatric disorder, the appeal is allowed to this extent, 
subject to further action as discussed hereinbelow.  



REMAND

Where the Board determines that the claimant has produced new 
and material evidence, the claim is reopened and a 
determination must be made as to whether, based upon all of 
the evidence of record in support of the claim, presuming its 
credibility, the claim as reopened (and distinguished from 
the original claim) is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  See Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc).  

In this case, the RO, consistent with the principles set 
forth in Bernard v. Brown, 4 Vet. App. 384 (1993), must be 
provided an opportunity to further develop the record and 
conduct a de novo review of the reopened claim, based on the 
evidence in its entirety.  

Section 5103(a) of title 38 of the U.S. Code provides:  "If 
a claimant's application for benefits under the laws 
administered by the Secretary is incomplete, the Secretary 
shall notify the claimant of the evidence necessary to 
complete the application."  38 U.S.C.A. § 5103(a) (West 
1991).  VA, in certain circumstances, may be obligated to 
advise the veteran of evidence that is needed to complete his 
application for benefits.  This obligation depends upon the 
particular facts of the case.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

As noted hereinabove, the veteran has submitted evidence of 
current disability.  He must, however, provide competent 
evidence of a nexus between his current disability and his 
period of service.  

The veteran's representative has requested that the Board 
instruct the RO to secure service records to support the 
veteran's statements that two members of his unit at Fort 
Hood attempted to do him physical harm.  The representative 
requested that VA obtain the courts martial records of the 
two individuals.  The representative suggested that the 
evidence might corroborate the veteran's account of incidents 
which were stressors; however, the representative failed to 
describe how such evidence would be relevant to the issue on 
appeal.  There has been no medical evidence submitted which 
relates any psychiatric disability to the described 
incidents.  Thus, such development, at this point, is not 
warranted.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to afford 
him an opportunity to provide additional 
argument and information to support his 
application for benefits.  This should 
include asking him to provide all medical 
evidence to support his lay assertions 
that he has an innocently acquired 
psychiatric disorder due to his period of 
service.  The veteran should be afforded 
a reasonable amount of time to obtain and 
submit such evidence to the RO.  

2.  Following completion of the 
development requested hereinabove, the RO 
should review the record to determine 
whether a well-grounded claim of service 
connection has been submitted.  If it is 
determined that the claim is well 
grounded, then the RO should undertake a 
de novo review of the claim based on the 
evidentiary record in its entirety.  All 
indicated development should be 
undertaken in this regard.  Due 
consideration should be given to all 
pertinent laws and regulations.  If any 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be issued a Supplemental Statement of the 
Case and afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  In taking this action, the Board implies no 
conclusion as to any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals






